                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:05-CR-00003-RJC-DCK
 USA                                           )
                                               )
    v.                                         )           ORDER
                                               )
 TERRY DONNELL JOHNSON                         )
                                               )

         THIS MATTER is before the Court on the defendant’s motion through

counsel for a reduced sentence pursuant to the First Step Act of 2018. (Doc. No. 78).

         Local Criminal Rule 47.1(d) requires the government to respond to

dispositive defense motions unless otherwise ordered by the Court. Here, it appears

that the defendant may be eligible for relief under the Act, (Doc. No. 72:

Supplement to Presentence Report at 2), which is discretionary, First Step Act of

2018, § 404(b), (c), Pub. L. 115-135 (2018).

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the motion for sentence reduction within thirty (30) days of the entry of this Order.

 Signed: February 2, 2021




         Case 3:05-cr-00003-RJC-DCK Document 79 Filed 02/02/21 Page 1 of 1
